The only appeal remaining in this cause is that of defendant Massie from the order denying his motion for a new trial.
Kilgore, acting as agent for Laurence, who was absent from the state, bought for Laurence a farm of Claiborne at the price of eighty-seven hundred and fifty dollars, taking the deed in his own name. He represented to Laurence that the price was $20,330 and that he had taken title in his own name for convenience in making the purchase, and upon this representation obtained from Laurence $10,166.50 of the supposed purchase price, in cash, and a note to himself and Massie for the unpaid portion of the price, whereupon he conveyed to Laurence. Massie received the note without consideration. On discovering the truth Laurence brought this suit against the defendants to recover of Kilgore the sum of $1416.50, being the excess of the money paid by him to Kilgore, over the price paid by Kilgore to Claiborne, and to cancel the note to Kilgore and Massie. Judgment was given against Kilgore for the sum claimed and against all the defendants for the cancellation of the note.
The main point argued is the insufficiency of the evidence to sustain the finding of the court that Kilgore was the agent of Laurence to buy for him the land of Claiborne. The most that can be said in favor of the appellants is that the evidence is in substantial conflict on the subject. Under the rule of law governing the power of this court on appeal, we cannot consider the weight of the evidence in such cases, and must take the fact as found by the trial court.
The suit is not for the rescission of the contract, and hence the plaintiff was not required to return the land, or place the plaintiff in statu quo, as a condition of maintaining the action.
No other points are presented.
The order is affirmed.
Angellotti, J., and Sloss, J., concurred.
Hearing in Bank denied. *Page 312